 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 1 of 12

t-

     

Pro $e 14 (Rev. 12/16) Complsint for Violation of Civil Rights (Prisoner

 

UNITED STATES DISTRICT COURT
, for the

Middie pistictorVA- cfised
____ Division Sy SATA

Case No.

 

DenAlb &, CLack

Plaintiffis}
(Write the full name of each plaintiff who is filing this complaint,
df the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y=

C. 0. Jones-Sol tp. BaungArdae rr
5S CP-Beaner, medicALb

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space gbove, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here. 7)

(to be filled in by the Clerk's Office)

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s fall social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. .

 

 

 

Page | of 11
 

 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 2 of 12

CPX # B45292

 

 

I, The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

 

 

 

 
 

 

 

needed.
Name Denhlb E.CLArI( a,
All other names by which
you have been known:
ID Number m H- Goes
Current Institution S or- Beaner-3eol-Insy, ton De. Belief nT]e £4
Address 30 EnsTitgiion Dr. BellePaite PA. 16 Fa3
| £GE29
City State Zip Code

' B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

Name C, OO. Ones
Job or Title (if known) Gé4eck efElcer
Shield Number
Employer S CL Ge Oe ec
Address 20f-E AST TuTon bec.
Geil ¢feile 2 PA (@823
City State Zip Code

[individual capacity [-TOfticial capacity

Defendant No. 2

Name Sal. JA. baum sArd ner

 

 

 

 

 

 

Job or Title (if known) Ss gT-
Shield Number
Employer 2 Cua - Ge Ate -
Address of-EnstT7TuTon oOFr
“Bellefonte PA 162.3
City State Zip Code

[7 individual capacity [-T Official capacity

Page 2 of 11

 
 

 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 3 of 12

CASH SISAIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee
Defendant No. 3
Name S CL- Ben nec
Job or Title (if known) mM eel iCBL
Shield Number
Employer
Address Zof-tnsTifafjon or.
“Gelleboate PA 1GF23
City State Zip Code
(FH individual capacity ([FOmicial capacity
Defendant No. 4 . .
Name S TAZA f DA Ye.
Job or Title @fknown) Warcce , ucrse
Shield Number _ ‘
Employer SCI- Benner
Address 3ol-fasijution br
Ge thefoaTe PA (G@EA3
City State "Zip Code

[—}idividual capacity [-} Official capacity

I. _ Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens y. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional righis.

A, Are you bringing suit against (check all that apply}:
TJ Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Medical
Ved echt.

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights, If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
 

Case 1:20-cv-01240-CCC Document 1 Filed 07/20/20 Page 4 of 12

CASE SISIID

 

Pro Se.14 (Rey. 12/16) Complaint for Violation of Civil Rights (Pri:

 

 

 

Dz Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state of local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

 

Hil. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

[-] Pretrial detainee

LJ Civilly committed detainee

[_] Immigration detainee

[A convicted and sentenced state prisoner

[| Convicted and sentenced federal prisoner

[| Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short.and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
oH (15 /a° The Was About 19145 r/ffoe Caubber gor STack ander my
Ce LL pect CAME CFF my CANE we nT Down naralo nH-C BLOCH To ig

. Fan] cy ral wf f {} K wa . } ee bF mn of
Se. POC, Nec. £ VAM? (OGA Me

    
    

fo

    

   

OnAWheeL

 

flurse . STA3& Ane Page 4 of 11
Ome CONG Eee,
C2452,

  
 

Case 1:20-cv-01240-CCC Document 1 Filed 07/20/20 Page 5 of 12

Cred SYERIX

 

Pro Se 14 {Rev. 12) 18) Complaint for Violation of Civil Rights (Prisoner)

 

 

Cc, What date and approximate time did the events giving rise to your claim(s) occur?

[i4paore - IfjS]a0%0

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

febroke Arm And hand, TaisTed Back, Legs, neck

Co. SoneS Pad Sob TA Gaumganiner-JerKed me Twice
To gel me UP ON MY fee, hart Lilte hell To f

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required:and did or did not receive.

Cebroke Acm And hand, 7TeisTed BAcK, Legs, neck

X- PAYS -2. weeks Later; flo meds

 

Vi. ‘Relief
State briefly what you want the court to do for you. Make no legal arguments, Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

tS Wanting Te Work here Th LgcfouT- Now & cAat
What ever Tre Coucd Thinks ¢$ Face!

 

Page 5 of 11
 

 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 6 of 12

LHe YER 2,

 

 

Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

fo nia o-
VIL Exhaustion of Administrative Remedies Administrative Procedures o 45 A g aX

gee

 

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies. 2
SIT AIPQ

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[ves
] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

ScTr- Genaner

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes

[] No

[] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

Yes

C7 No
De not know

If yes, which claim(s)?
fh al. Su re ( Pe het Know )

Page 6 of 11
 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 7 of 12

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Et Ves
Cr] No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

ry Yes
] No

E, If you did file a grievance:

1. ‘Where did you file the grievance?) GS CE ~ Geaner

Ser- Benner Bol-Tnsituton pr. GelleFonle PA
| CBA

2, What did you claim in your grievance?

 

3. What was the result, if any?

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 11
 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 8 of 12

 

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

F, If you did not file a grievance:

1, Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. —

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of ‘your
administrative remedies.)
VIIE Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in.a court of the United States that was dismissed onthe grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had 2 case dismissed based on this “three strikes rule”?
ze Yes
Ene

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

ack Came HER case H9CV 007TH 949

ged

nfe
per 57 9ft

Page 8 of 11
 

 

 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 9 of 12

 

BIER 92

 

ns
Pro Se 14 Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

action?

[ees
[] No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (Of there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format. )

1. Parties to the previous lawsuit
Plaintiff(s) DonAlb €.cLArK or
Defendant(s) C., 0, Corlagion

2. Court (iffederal court, name the district; if state court, name the county and State)

Scr-ChesTen PA.

3. Docket or index number

[ef 7-CN- C23 CF

4. Name of Judge assigned to your case

SSusAneSeh wah

5. Approximate date of filing lawsuit

LAIST 17

6. _Is-the case still pending?

[Aves
[]No

If no, give the approximate date of disposition,

 

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
 

 

 

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

‘a Yes T
rT] No &

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (Jf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

i,

x

Parties to the previous lawsuit

Pliintifs) Dopai bd FE. ChLac kk ave
Defendant(s) Ca Ceo it, ng fo 4 Ser - CA ester PA 2

Court (iffederal court, name the district; if state court, name the county and State)

 

Docket or index number
bl t- C\/- ©2307 *~ (028307)

Name of Judge assigned to your case

S/SusAn E- Schwab
3/3/17

Approximate date of filing lawsuit

Is the case still pending?

[Aves
[| No

If no, give the approximate date of disposition

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Pe nd Lhe
i —/

Page 10 of 11
 

Case 1:20-cv-01240-CCC Document1 Filed 07/20/20 Page 11 of 12

 

   

 

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

         

 

 

 

 

 

 

 

 

 

 

 

 

Date of signing: ZO02R0
Signature of Plaintiff {t ( L male ©, CL JA. WF ‘
Printed Name of Plaintiff  PonAls &, CLAS Yr.
Prison Identification # mH-9393
Prison Address 3ef-Enstifutien De
Belle Fouye PA (68A3
City State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address
City State Zip Code
Telephone Number
E-mail Address

 

Page J} of 11
SAAT CommunicAat ions
DonbLD CLArK ~ mtt-7373 7 INMATE MAIL

     

Tater he US. POSTAGE 3 PITNEY BOWES

. i te ¢ PA DEPT OF Se (Bees
7 meet ’ CORRECTIONS ae on $000.50°

Po Box- - 3 30dF
sh peTets burg Fe S
— BB7B3 ( Office of The Clen) |

On, . © cy
unite el STATes DisTeleT Cok pate

mn; DLE Distri cToF Fans)
forth Wash: ashi ngl? pve.

ee eee

RERRLIRG bsh 2 dlpili| naif i ffl Affy }
SLE Ryan Bi Cl “Yep y Malaga

, 0001403631 JUL. 16. 2020

 

 

 

Case 1:20-cv-01240-CCG Document1 Filed 07/20/20 Page 12 of 12
